DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-19 have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-17 recite(s) a selection device, which is within a statutory category (machine.). Claim 18 recite(s) a selection method, which is within a statutory category (process.). Claim 19 recite(s) a non-transitory computer-readable recording medium, which is within a statutory category (manufacture.). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-19 recites at least one abstract idea. Specifically, claim 1 recites the steps of:  
A selection device comprising: 
a controller that: 
acquires user information indicating a physical characteristic of a user; 
acquires preference information indicating a user preference, or exercise amount information indicating an exercise amount of the user; and 
selects an absorbent article to be suggested to the user based on:
the user information, and 
one of the preference information and the exercise amount information.  
.  
The limitations “acquires user information indicating a physical characteristic of a user; acquires preference information indicating a user preference, or exercise amount information indicating an exercise amount of the user” constitutes c) mental processes because these limitation could be performed by the user to acquire,   obtain the user preference,  or exercise information…. Accordingly, the claim is directed toward at least one abstract idea.
The limitations of ” selects an absorbent article to be suggested to the user based on: he user information, and one of the preference information and the exercise amount information” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to select an absorbent article. Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claim 18 and 19 are identical as the abstract idea for claim 1, because the only difference between claims 1 and 18, 19 is that claim 1 recites a selection device whereas claim 18 recite a selection method and claim 19 recites a non-transitory computer readable medium. 
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2-6 recite the additional preference information as being part of the abstract idea, and thus part of mental processes. 
Claims 7-17 recite the selection of the absorbent article based on the estimated buttstock circumference, the usage information as being part of the abstract idea, and thus part of mental processes.

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A selection device comprising:  
a controller that: 
acquires user information indicating a physical characteristic of a user (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
acquires preference information indicating a user preference, or exercise amount information indicating an exercise amount of the user (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and 
selects an absorbent article to be suggested to the user based on:
the user information ((merely data gathering steps as noted below, see MPEP 2106.05(g))), and 
one of the preference information and the exercise amount information ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “a controller that: acquires user information indicating a physical characteristic of a user, acquires preference information indicating a user preference, or exercise amount information indicating an exercise amount of the user”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the additional limitation of ”selects an absorbent article to be suggested to the user based on:the user information, and one of the preference information and the exercise amount information”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 
Particularly, the use of a controller to acquire user information, or preferences is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1-19 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, controller devices does not take the claim out of the mental process grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations are not addressed above fail to integrate the abstract idea into a practical application as set below:  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 18-19 limit the use of a selection device, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-19 are rejected under 35USC101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chin (US. 20070088623A1).

With respect to claim 1, Chin teaches a selection device comprising: 
a controller that: 
acquires user information indicating a physical characteristic of a user (‘623; Para 0246: the program collects personal information about characteristics and use preferences); 
acquires preference information indicating a user preference, or exercise amount information indicating an exercise amount of the user (‘623; Paras 0246-0247); and 
selects an absorbent article to be suggested to the user based on: 
the user information (’623; Abstract: by disclosure, Chin describes a selection tool that collects information about the consumer’s cycle characteristics and use of preference and selects for the consumer a cycle kit of absorbent articles), and 
one of the preference information and the exercise amount information (‘623; Para 0247, Para 0258: collecting personal information from customer necessary to select a suitable kit of absorbent articles from a plurality of kits, the information including information about menstrual characteristics and use preferences. Chin further describes providing advice about personal care and hygiene during the young woman's period with regularly aerobic activity as illustrated in Paras 0192 through 0193)

Claims 18-19 are rejected as the same reason with claim 1.

.  With respect to claim 2, Chin teaches the selection device according to claim 1, wherein the controller acquires, as the preference information, information indicating a user preference for the absorbent article (‘623; Abstract).  

With respect to claim 3, Chin teaches the selection device according to claim 2, wherein the controller acquires, as the preference information, at least one of: a user preference for appearance of the absorbent article; a user preference for a function of the absorbent article; and a user preference for a user activity corresponding to the function of the absorbent article (‘623; Abstract).  

With respect to claim 4, Chin teaches the selection device according to claim 1, wherein the controller acquires, as the user information, information indicating a physique of the user (‘623; Para 0149: accommodate different profiles that are based on any of cycle characteristics, use preferences, ethnicity, size and weight, and activity level. Accordingly, prior to recommending a particular cycle kit for a young woman, information is gathered concerning at least the young woman's cycle characteristics and use preferences).  

With respect to claim 5, Chin teaches the selection device according to claim 1, wherein the controller acquires, as the user information, information indicating an age of the user (‘623; Para 0075).   

With respect to claim 6, Chin teaches the selection device according to claim 1, wherein the controller further: acquires time information indicating time during which the user wears the absorbent article; and selects the absorbent article to be suggested to the user based on: the user information, and one of the preference information, the exercise amount information, and the time information (‘623; Paras 0075-0087).  

With respect to claim 7, Chin teaches the selection device according to claim 1, wherein the controller further: estimates buttocks circumference of the user based on the user information; and selects the absorbent article to be suggested to the user based on: the estimated buttocks circumference, and one of the preference information and the exercise amount information (‘623; Paras 0047-0048, 0070).  

With respect to claim 8, Chin teaches the selection device according to claim 1, wherein the controller: acquires, as the user information, information indicating buttocks circumference of the user; and selects the absorbent article to be suggested to the user based on the buttocks circumference, and one of the preference information and the exercise amount information (‘623; Paras 0047-0048, 0070).  

With respect to claim 9, Chin teaches the selection device according to claim 7, wherein the controller further: determines an underwear to be recommended to the user based on the buttocks circumference; and selects the absorbent article to be suggested to the user based on the determined underwear (‘623; Para 0081).  

With respect to claim 10, Chin teaches the selection device according to claim 9, wherein the controller selects the absorbent article corresponding to a function of the underwear (‘623; Para 0084).  

With respect to claim 11, Chin teaches the selection device according to claim 1, wherein the controller further: determines a size of the absorbent article to be recommended based on the user information; and selects the absorbent article having the determined size (‘623; Para 0046).  

With respect to claim 12, Chin teaches the selection device according to claim 1, wherein the controller further: determines a function of the absorbent article to be recommended based on the exercise amount information; and selects the absorbent article having the determined function (‘623; Paras 0046, 0067).  

With respect to claim 13, Chin teaches the selection device according to claim 1, wherein the controller further: acquires usage information indicating the absorbent article used by the user and indicating a usage result of the absorbent article; and selects the absorbent article to be suggested to the user based on: the user information, the usage information, and one of the preference information and the exercise amount information (‘623; Abstract).  

With respect to claim 14, Chin teaches the selection device according to claim 13, wherein when the usage information indicates that the absorbent article has not functioned properly, the controller selects the absorbent article to be suggested to the user, from a plurality of absorbent articles excluding the absorbent article indicated in the usage information based on: the user information, and one of the preference information and the exercise amount information (‘623; Para 0088).  

With respect to claim 15, Chin teaches the selection device according to claim 13, wherein the controller further provides the user with information on a usage mode of the absorbent article, when the selected absorbent article and the absorbent article indicated in the usage information satisfy a predetermined condition, and when the usage information indicates that the absorbent article has not functioned properly (‘623; Para 0088).  

With respect to claim 16, Chin teaches the selection device according to claim 1, wherein the controller provides the user with information indicating a recommended timing for replacing the absorbent article, the timing being estimated based on the exercise amount information (‘623; Paras 0130, 0149).  

With respect to claim 17, Chin teaches the selection device according to claim 1, wherein the controller provides the user or another user who has a predetermined relation with the user, with information on the selected absorbent article (‘623; Para 0012: mother-daughter relationship). 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686